Mr. Justice White
delivered the opinion of the court:
On January 22, 1907, a judgment was rendered in the County Court against the appellant, who was *490plaintiff below, for costs. From that judgment this appeal is prosecuted. This court is without jurisdiction to entertain the appeal. The judgment is not for such sum, nor does it relate to a matter, that maybe reviewed on appeal. — § 388 Mills ’ Annotated Code, S. L. 1907, Chapter 122. The appellees have made no appearance in this court. Therefore, no writ of error can now be sued out, or scire facias served. The cause has been regularly reached for decision, and having no jurisdiction to hear the case on appeal, and no jurisdiction of the appellees, and more than three years having elapsed since the rendition of the judgment, the cause can not be entered as pending on error-under § 388a of the Code.—Johnston v. Eagle Ore Sampling Co., 46 Colo. 182; Jensen v. Eagle Ore Co., 47 Colo. 306, 107 Pac. 259.
The appeal is, therefore; dismissed.

Dismissed.

Mr. Justice Musser and Mr. Justice Bailey concur: